DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/3/20 and 7/12/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 8, 9, 14, 17, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US Publication 2020/0305099).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior 
Regarding claims 1, Liu teaches a method for indicating correspondence, applied to a base station, the method comprising: 
 	determining a beam to be sent; generating indication information, the indication information comprising a number of beam groups and identifiers corresponding to beams in each beam group for sending a synchronization signal block (SSB), (i.e. fig. 3 shows a base station may determine a beam to be sent (s301) and may generate indication information comprising beam groups and identifiers information for sending a SS block; see paragraphs 84 - 86) wherein an  SSBs in a corresponding beam group and remaining minimum system information (RMSI); (i.e. an RMSI may be utilized to carry the indication information; see paragraphs 99 - 101) and 
 	sending an SSB corresponding to the beam to be sent and the indication information to user equipment (UE). (i.e. fig. 3 shows the base station may send the SS block and the indication information (s303); see paragraphs 86, 87)
Regarding claims 2, Liu teaches the method of claim 1, further comprising: grouping the beams according to the number of beam groups. (i.e. the beams may be grouped according to the number of groups; see paragraphs 60 - 62)
Regarding claims 3, Liu teaches the method of claim 1, wherein an identifier corresponding to a beam, except the beam to be sent, in each beam group for sending the SSB is configured to indicate whether the corresponding beam is for sending the SSB. (i.e. an identifier corresponding to a beam for each group indicates whether it is for SS block which is separate from the SS block for transmitted beam; see paragraphs 63, 64)
Regarding claims 4, Liu teaches the method of claim 1, wherein the indication information is carried in the RMSI.
Regarding claims 5 and 14, Liu teaches an apparatus and a method for determining correspondence, applied to user equipment (UE), the method comprising:   (fig. 8 shows a UE comprising a processor, memory and transceiver for performing programmed instructions; see paragraphs 127 - 129)	
receiving a synchronization signal block (SSB) corresponding to a beam to be sent and indication information from a base station, the indication information comprising a number of beam groups and identifiers corresponding to beams in each beam group for sending the SSB, wherein an identifier corresponding to the beam to be sent is configured to indicate a correspondence between SSBs in a corresponding beam group and remaining minimum system information (RMSI); (i.e. fig. 3 shows a UE receives from a base station a SSB and indication information comprising a transmission beam and beam group identifiers corresponding to groups of beams (s303, s304); see paragraphs 61 – 63, 86 - 88)
 	parsing a time indicator from the SSB, and determining a position of the SSB in a beam group to which the SSB belongs according to the TI and the number of beam groups; (i.e. fig. 3 shows the base station may parse a time indicator and determine positioning of the SS block within a group according to the time indicator (s305); see paragraphs 15, 27, 89, 90) and 

and determining the correspondence between SSBs in the corresponding beam group and RMSI according to the identifier corresponding to the beam to be sent. (i.e. the base station may determine the identifier corresponding to the beam in a RMSI and information regarding the beam group from the indication; 81, 99 – 101)
Regarding claims 8 and 17, Liu teaches the method of claim 5, wherein an identifier corresponding to a beam, except the beam to be sent, in each beam group for sending the SSB is configured to indicate whether the corresponding beam is for sending the SSB. (i.e. an identifier corresponding to a beam for each group indicates whether it is for SS block which is separate from the SS block for transmitted beam; see paragraphs 63, 64)
Regarding claims 9 and 18, Liu teaches the method of claim 5, wherein the indication information is carried in the RMSI. (i.e. the indication information may be carried in a RMSI or RRC signaling; see paragraph 99)
Allowable Subject Matter
Claims 6 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 16 dependent on allowable claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (US Publication 2019/0058538) teaches different beams for a same SSB index at different frequencies. The network may indicate information to a UE used to determine what SS blocks will be transmitted using which resource, including a mapping between the SSB index beam groups, indicating which SS blocks transmitted within a given time interval and may indicate a same SS block index is transmitted at different frequency locations using different beams within a same time interval. This information may be signaled to a UE as (cell-specific) system information (e.g., RMSI).
Li et al. (US Publication 2020/0213947) teaches synchronization signal blocks (SS block) in a synchronization signal block set may be sent by using a same beam. The synchronization signal block set may include synchronization signal blocks sent by using different downlink transmit beams, or may include synchronization signal blocks sent by using downlink transmit beams some of which are the same, or may include synchronization signal blocks sent by using downlink transmit beams that are all the same. The base station may notify the quantity of SS blocks to the UE by using signaling such as EMSI information that is specifically carried in remaining minimum system information (RMSI).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
August 26, 2021Primary Examiner, Art Unit 2471